Citation Nr: 1130063	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left foot disorder, to include nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran had active duty from August 1975 to February 1986 and from September 1990 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska

Prior to certification to the Board, the issues of entitlement to service connection for a finger or knuckle disability, entitlement to an increased rating for asthma, and entitlement to an increased rating for a left shoulder disability were withdrawn by the appellant.  Therefore, this issues are no longer on appeal and the Board will not address them.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for left foot nerve damage to entitlement to service connection for a left foot disorder, to include nerve damage.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for a left foot disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A review of the service treatment records reveal that in October 2001 the Veteran was seen with complaints of pain and redness of the left foot.  The Veteran had been hunting and reportedly hiked 30 miles.  He apparently developed a hematoma under the left great toenail.   He removed his left great toenail and drained the hematoma himself.  He complained of pain between the 1st and 4th toes of the left foot.  He was treated and diagnosed with toenail removal and cellulitis.  

Subsequently in February 2004 the Veteran complained of nonprogressive left foot pain from his heel and plantar aspect to the 3rd and 4th toe area.  He denied any trauma.  The examiner noted a thickened red area, no blisters, and point tenderness of the left foot. There was also a tingling sensation noted.  The examiner diagnosed Morton's neuroma (early stages) 4th metatarsal, and callus of the left heel.

A November 2004 VA examination provided the Veteran was inadequate for rating purposes.  The examiner noted that while the Veteran's service medical records were available, he did not review them prior to the examination.  The Veteran reported that he had gone in for evaluation of a tingling sensation in his 4th toe of the left foot.  He had this sensation every time he took a step.  He was told it was a nerve.  He was treated with shoe inserts which he was not sure helped.  There was no aggravation factors and rest helped. He had not been recently treated or evaluated for this condition.  X-rays of the feet were negative.  There were no fractures, dislocations, or bony destruction noted.  The diagnosis was 4th toe, left foot pain, but no etiology opinion was provided.  The record reflects an in-service event, a current disability, and tends to show a link between the them.  Therefore, an examination with etiology opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issue of entitlement to service connection for a left foot disorder is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current left foot disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.

Based on the examination and review of the record, the examiner should address whether the Veteran currently suffers from a left foot disorder.  For any disorder of the left foot found, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed disorder of the left foot is related to service.  

In particular the examiner should discuss the left foot hematoma injury and cellulitis sustained in October 2001 and the February 2004 diagnosis of Morton's neuroma (early stages).  All opinions and conclusions expressed must be supported by a complete rationale.  
3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).

4.  Thereafter, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


